Title: Jared Sparks to James Madison, 16 April 1835
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Cambridge, Masstts.
                                
                                April 16th. 1835
                            
                        
                        Will you allow me to ask a favor, which I cannot doubt you will very readily grant? By some accident, for
                            which I cannot account, a letter from you to General Washington, dated Decr. 9th. 1786, has been mislaid or lost. I think
                            I remember having seen the letter, but whether it was in the parcel that I sent to you I cannot say. General Washington
                            alludes to it in such a manner, that it seems important to have that part of it published, which relates to his
                            appointment as a delegate to the Philadelphia Convention. Should you have a Copy of it, therefore, and will send me a
                            transcript, this object can be effected.
                        Five volumes of Washington’s Writings have been published. Two more are thro’ the
                            press, coming down to the end of the Revolution. The manuscript for the year 1784 is now in the printer’s hands. It has
                            been a formidable and laborious undertaking, but I hope it will be completed within a year & a half from this
                            time. The whole will make twelve volumes.
                        As the printers will soon get to the date of the above letter, if you can forward it without delay I shall be
                            greatly obliged. I am, Sir, most respectfully and with great regard, your most obt. st.
                        
                            
                                Jared Sparks
                            
                        
                    